DETAILED ACTION
This action is responsive to communications filed on May 18, 2021. 
Claims 1-14 are pending in the case. 
Claims 1, 7, and 14 are independent claims.

Claim Interpretation
	Based on the amendments, the Examiner notes that the limitations in claims 1-6 will not be interpreted under 35 USC 112(f).

Note
The prior art made of record is considered pertinent to applicant's disclosure: 
	Majko, US Patent Application Publication no. US 2009/0182727 (“Majko”);
	Coppersmith, Glen, “Dynamic Wordclouds and Vennclouds for Exploratory Data Analysis,” 2014, Proceedings of the Workshop on Interactive Language Learning, Visualizations, and Interfaces, pages 22-29; and 
Hearst, Marti A. et al., "An Evaluation of Semantically Grouped Word Cloud Designs," IEEE, pages 2748-2761. (Year: 2019).

ALLOWABLE SUBJECT MATTER
	Claims 1-14 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:

	Relevant prior art of record includes Branton, US Patent Application Publication US 2014/0229159 (“Branton”). Branton teaches or suggests the processor can display the most-prevalent noun in the center of a tag cloud. Para. 0010. Further, a tag cloud is generally a visual presentation of words wherein the words are given differing sizes according to the value of a numeric parameter. Para. 0025. Further, Summary tag cloud 201 can contains various terms 202, 203, 204, each with sizes that reflect the value of an underlying parameter. Para. 0027. The underlying parameter can be the number of times a term appears in the document being summarized. Id. 
Accordingly, the recited subject matter of claims 1, 7, and 14 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176